        Case 2:20-cv-02554-CKD Document 8 Filed 01/13/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    WILLIAM F.B. VEAVER,                                No. 2:20-cv-2554 CKD P
11                        Plaintiff,
12            v.                                          ORDER
13    KOREY HONEA, et al.,
14                        Defendants.
15

16           Plaintiff, a county inmate proceeding pro se, has filed a civil rights action pursuant to 42

17   U.S.C. § 1983 together with a request for leave to proceed in forma pauperis pursuant to 28

18   U.S.C. § 1915. However, the certificate portion of the request which must be completed by

19   plaintiff’s institution of incarceration has not been filled out. Also, plaintiff has not filed a

20   certified copy of his inmate trust account statement for the six month period immediately

21   preceding the filing of the complaint. See 28 U.S.C. § 1915(a)(2). Plaintiff will be provided the

22   opportunity to submit a completed in forma pauperis application and a certified copy in support of

23   his application.

24           In accordance with the above, IT IS HEREBY ORDERED that:

25           1. Plaintiff’s request to proceed in forma pauperis (ECF No. 7) is denied without

26   prejudice to refiling it with a completed inmate trust account statement.

27           2. Plaintiff shall submit, within thirty days from the date of this order, a completed

28   affidavit in support of his request to proceed in forma pauperis on the form provided by the Clerk
                                                          1
        Case 2:20-cv-02554-CKD Document 8 Filed 01/13/21 Page 2 of 2


 1   of Court.

 2          3. The Clerk of the Court is directed to send plaintiff a new Application to Proceed In

 3   Forma Pauperis By a Prisoner.

 4          4. Plaintiff shall submit, within thirty days from the date of this order, a certified copy of

 5   his inmate trust account statement for the six month period immediately preceding the filing of

 6   the complaint. Plaintiff’s failure to comply with this order will result in a recommendation that

 7   this action be dismissed without prejudice.

 8   Dated: January 13, 2021
                                                      _____________________________________
 9
                                                      CAROLYN K. DELANEY
10                                                    UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16   12/veav2554.3c+new.docx

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
